IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

 NICHOLAS DEL CIOTTO, INDIVIDUALLY: Nos. 14 and 16 EM 2018
 AND AS ADMINISTRATOR OF THE      :
 ESTATE OF ROCCO DEL CIOTTO,      :
                                  :
                 Petitioner       :
                                  :
            v.                    :
                                  :
 THE PENNSYLVANIA HOSPITAL OF THE :
 UNIVERSITY OF PENN HEALTH        :
 SYSTEM, UNIVERSITY OF PENN       :
 HEALTH SYSTEM, ROBERT            :
 CENTRONE, D.O., ELECTRONIC       :
 SECURITY SOLUTIONS, LLC AND      :
 JEFFREY MITCHELL, MARK TESTA,    :
 D.O., AND STEINGARD & TESTA      :
 MEDICAL ASSOCIATES, HCR          :
 MANORCARE, INC AND HCR           :
 HEALTHCARE, LLC AND HEALTHCARE   :
 AND RETIREMENT CORPORATION OF    :
 AMERICA, INTERSTATE REALITY      :
 MANAGEMENT COMPANY, NORMA        :
 LOTTENGER,                       :
                                  :
                 Respondents

                                          ORDER


PER CURIAM

       AND NOW, this 5th day of November, 2018, it is noted that the bankruptcy court

recently granted the motion for entry of a final decree filed by HCR Manor Care Inc. See

In re HCR Manor Care, Inc., No. 18-10467 (Bankr. D. Del.) (order dated October 2, 2018).

As such, the instant “Application to Lift Bankruptcy Stay,” which seeks to lift the stay that

had been imposed in the action in this Court due to the pendency of the bankruptcy

proceeding, is GRANTED. See 11 U.S.C. §362(c)(2)(A) (noting that the automatic stay
“continues until the earliest of” several conditions, including the time that the bankruptcy

case is closed).

       The Petition for Leave to File Petition for Allowance of Appeal Nunc Pro Tunc is

DENIED.




                                 [14 and 16 EM 2018] - 2